Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the communication mailed on 5/13/2021 and applicant has submitted an amendment, filed on 8/10/2021.

Response to Arguments
Applicant's arguments with respect to claims 21-40 filed on 8/10/2021 have been considered but are moot in view of the new grounds of rejection. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-40 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as being anticipated by US Patent Application Publication 20150350823 (hereinafter referred to as Rhee). 
Consider claims 21, 31, 40, Rhee teaches a terminal device (see at least ¶ [0034], Fig. 4), comprising: 
a memory configured to store a first application program (see at least ¶ [0045], Fig. 4, “…Memory 450 may store operating system 452…”); and 
a processor coupled to the memory (see at least ¶ [0034], “…Architecture 400 may include memory interface 402, data processor(s), image processor(s) or central processing unit(s) 404, and peripherals interface 406. Memory interface 402…”) and configured to: 
receive positioning information (see at least abstract, ¶ [0005], “…An application can specify a location service authorization type to be enforced by a mobile device. After the user authorizes the location service through an authorization dialog, the application can receive location service according to the authorization type…”); 
determine, according to a positioning service authorization status and a current status of the first application program, whether the first application program is in a positioning service restricted state and is running in the background (see at least ¶ [0005], “…An application can specify a location service authorization type to be enforced by a mobile device. After the user authorizes the location service through an authorization dialog, the application can receive location service according to the authorization type. …authorization type allows the application to always receive continuous location updates and location events when the application is running in a foreground or background or 
provide no positioning service for the first application program when the first application program is in the positioning service restricted state and is running in the background (see at least ¶ [0024], Fig. 2, “…Location data 202 is collected by location service 204, which provides the location data 202 to application 208 based on the location service authorization type that is currently enforced by authorization module 205, which can be included in location service module 206…”). 
Consider claims 22, 32 (depends on claim 21, 31), Rhee teaches the limitations of claim 21, 31 as applied to claim rejection 21, 31 above and further discloses:
Rhee teaches receive a positioning request from the first application program; and prevent forwarding the positioning request to the positioning chip when the first application program is in the positioning service restricted state and is running in the background (see at least ¶ [0024], Fig. 2, “…Location data 202 is collected by location service 204, which provides the location data 202 to application 208 based on the location service authorization type that is currently enforced by authorization module 205, which can be included in location service module 206…”).

Rhee teaches receive current positioning data of the terminal device from the positioning chip (see at least ¶ [0037], “…Location processor 415 (e.g., GPS receiver chip) may be connected to peripherals interface 406 to provide geo-referencing…”); and prevent sending the current positioning data to the first application program when the first application program is in the positioning service restricted state and is running in the background (see at least ¶ [0024], Fig. 2, “…Location data 202 is collected by location service 204, which provides the location data 202 to application 208 based on the location service authorization type that is currently enforced by authorization module 205, which can be included in location service module 206…”).
	Consider claims 24, 34 (depends on claim 21, 31), Rhee teaches the limitations of claim 24, 34 as applied to claim rejection 21, 31 above and further discloses:
Rhee teaches the processor determines that the first application program is in the positioning service restricted state according to a tag of the first application program (see at least ¶ [0005], “…An application can specify a location service authorization type to be enforced by a mobile device. After the user authorizes the location service through an authorization dialog, the application can receive location service according to the authorization type. …authorization type allows the application to always receive continuous location updates and location events when the application is running in a foreground or background or caused to be running in the background…” and see at least ¶ [0023], Fig. 1D, “…a user can specify a location service authorization type using GUI 
Consider claims 25, 35 (depends on claim 21, 31), Rhee teaches the limitations of claim 24, 34 as applied to claim rejection 21, 31 above and further discloses:
Rhee teaches the processor determines that the first application program is in the positioning service restricted state according to a tag set for the first application program (see at least Fig. 1D, 116, 118, 120).
Consider claims 26, 36 (depends on claim 21, 31), Rhee teaches the limitations of claim 24, 34 as applied to claim rejection 21, 31 above and further discloses:
Rhee teaches the processor is further configured to enter the positioning service restricted state in response to a user input (see at least ¶ [0005], “…an application is considered to be "in use" based on a variety of factors, including but not limited to when the application is visible on a display of the mobile device or when the application is invoked through a voice command (e.g., invoked using an intelligent personal assistant). A second authorization type allows the application to always receive continuous location updates and location events when the application is running in a foreground or background or caused to be running in the background …”).

Rhee teaches the positioning service restricted state is a default setting of the terminal device (see Fig. 1D, 120).
Consider claims 28, 38 (depends on claim 21, 31), Rhee teaches the limitations of claim 24, 34 as applied to claim rejection 21, 31 above and further discloses:
Rhee teaches the processor determines that the first application program is in the positioning service restricted state when a positioning service blacklist contains the first application program (see at least ¶ [0021], Fig. 1C, “…a display of mobile device 100 presents GUI 105 of a weather application. The operating system may present the authorization dialog 113 in GUI 105 at an appropriate time. Authorization dialog 113 includes generic text 115 provided by the operating system of mobile device 100 and custom text 117 provided by the weather application. …”).
Consider claim 29, (depends on claim 21), Rhee teaches the limitations of claim 21 as applied to claim rejection 21 above and further discloses:
Rhee teaches the processor determines that the first application program is in the positioning service restricted state and is running in the background when a positioning service frozen application list contains the first application program (see at least ¶ [0021], Fig. 1C, “…a display of mobile device 100 presents GUI 105 of a weather application. The operating system may present the authorization dialog 113 in GUI 105 at an appropriate time. Authorization dialog 113 includes generic text 115 provided by the operating system of mobile device 100 and custom text 117 provided by the weather application. …”).

Rhee teaches the processor is further configured to delete the first application program from the positioning service frozen application list when the first application program changes from background running to foreground running (see at least ¶ [0021], Fig. 1C, “…a display of mobile device 100 presents GUI 105 of a weather application. The operating system may present the authorization dialog 113 in GUI 105 at an appropriate time. Authorization dialog 113 includes generic text 115 provided by the operating system of mobile device 100 and custom text 117 provided by the weather application. …”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A NGO whose telephone number is (571)270-7264. The examiner can normally be reached Monday-Thursday from 5:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG A NGO/            Primary Examiner, Art Unit 2645